     Case 3:18-cr-04683-GPC Document 195 Filed 07/02/20 PageID.1981 Page 1 of 2




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 MELANIE K. PIERSON
   SABRINA L. FEVE
 3 ASHLEY E. GOFF
   RANDY S. GROSSMAN
 4 Assistant United States Attorney
   California Bar Nos. 112520/226590/299737/177890
 5 880 Front Street, Room 6293
   San Diego, CA 92101-8893
 6 Tel: (619) 546-6786
   Sabrina.Feve@usdoj.gov
 7 Attorneys for the United States
 8
 9                       UNITED STATES DISTRICT COURT

10                      SOUTHERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                   Case No. 18cr04683-GPC
12
                  Plaintiff,
13                              UNOPPOSED MOTION FOR
            v.
14                              AUTHORIZATION TO DISCLOSE
     JACOB BYCHAK (1),          DISCOVERY MATERIALS AND
15   MARK MANOOGIAN (2),
     MOHAMMED ABDUL QAYYUM (3), PROPOSED PROTECTIVE ORDER
16   PETR PACAS (4),

17                Defendants.

18
19
20
21
22         Plaintiff United States of America, by and through its counsel, United States
23 Attorney Robert S. Brewer, Jr. and Assistant U.S. Attorneys Melanie K. Pierson,
24 Sabrina L. Fève, Ashley E. Goff, and Randy S. Grossman hereby file an unopposed
25 motion for: (1) authorization to disclose discovery materials to the defense team in the
26 above-captioned case, and (2) a protective order to safeguard such discovery materials
27 from disclosure to persons outside of the defense team. This motion is based upon the
28 files and records of this case and the following representations:
     Case 3:18-cr-04683-GPC Document 195 Filed 07/02/20 PageID.1982 Page 2 of 2




 1           1.      Amobee, Inc. (“Amobee”) has disclosed to the government documents and
 2 other information in connection with the above-captioned case that may contain
 3 confidential, trade secret, or proprietary information (the “Material”).
 4           2.      The parties have stipulated to a protective order under which the
 5 government will provide the Material to the Defendants. (See Attached Stipulation.)
 6 This protective order will enable the government to comply with its discovery
 7 obligations, ensure the Defendants have access to Material, and protect Amobee from
 8 exposure of its sensitive or proprietary business information.
 9           3.      To balance the needs and rights of the Defendants with the government=s
10 discovery obligations and Amobee’s concerns about the disclosure of confidential, trade
11 secret, or proprietary information, the parties request that the Court enter the
12 concurrently submitted protective order
13
14 DATED: June 30, 2020                                Respectfully Submitted,
15
                                                       ROBERT S. BREWER, JR.
16
                                                       United States Attorney
17
                                                       ________________________
18
                                                       SABRINA L. FEVE
19                                                     Assistant United States Attorney
20
21
22
23
24
25
26
27
28                                               -2-
     Unopposed Mot. for Protective Order
     18cr4683-GPC
